


Exhibit 10.8


SECOND AMENDMENT TO AGREEMENT FOR SALE AND PURCHASE


This Second Amendment to the Agreement for Sale and Purchase (this “Amendment”)
by and between WS CINCINNATI, LLC, a Delaware limited liability company, WS
COLLEGE STATION JV, LLC, a Delaware limited liability company, WS-CNO JV, LLC, a
Delaware limited liability company, WS-FNO, LLC, a Delaware limited liability
company, and WS SPHERICAL STONE, LLC, a Delaware limited liability company
(collectively, “Seller”), and AMERICAN REALTY CAPITAL HOSPITALITY PORTFOLIO WSC,
LLC, a Delaware limited liability company (“Purchaser”) is made as of July 13,
2015 (the “Amendment Effective Date”). Seller and Purchaser are sometimes
referred to collectively in this Amendment as the “Parties.”


RECITALS


A.    Seller and Purchaser entered into that certain Agreement for Sale and
Purchase dated as of June 2, 2015, as amended pursuant to that certain First
Amendment thereto dated as of July 13, 2015 (the “Purchase Agreement”).


B.    Seller and Purchaser mutually agree that the Fairfield Inn & Suites
Nashville at Opryland (the “WS-FNO Hotel”) needs a complete replacement of the
main tower roof and painting of the mansard standing seam roof (collectively,
the “Repairs”).


C.    Seller and Purchaser desire to include certain additional terms, as well
as modify certain provisions, within the Purchase Agreement, and have agreed to
amend the Purchase Agreement to reflect such additions and modifications on the
terms and conditions set forth in this Amendment.


D.    All capitalized terms used without definition in this Amendment shall have
the meanings assigned to such terms in the Purchase Agreement.




AGREEMENT


Now, therefore, for and in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Seller and Purchaser
hereby agree that the Purchase Agreement shall be amended and modified in
accordance with Section 14.01(t) thereof as follows:


1.Credit for Repairs to the Fairfield Inn & Suites Nashville at Opryland. The
Parties mutually agree that Seller shall grant Purchaser a credit toward the
Purchase Price in the amount of NINETY-SEVEN THOUSAND DOLLARS ($97,000) in full
consideration for the Repairs, and that Seller shall have no further obligation
or liability to Purchaser in connection with repairs to the WS-FNO Hotel roof.
Accordingly, the first sentence of Section 3.01 of the Purchase Agreement shall
be removed and replaced with “The total purchase price (“Purchase Price”) to be
paid by

    

--------------------------------------------------------------------------------




Purchaser to Seller at the Closing shall be NINETY-TWO MILLION, FOUR HUNDRED
THREE THOUSAND DOLLARS ($92,403,000), plus or minus prorations and adjustments
as provided in this Agreement (and subject to increase as provided in Section
6.01).”
2.    Contracts to be Terminated. Pursuant to Item 5 in Exhibit B of the
Purchase Agreement, Purchaser hereby notifies Seller of its election not to
assume the Hotel Contracts listed on Exhibit A hereto to the extent that such
Hotel Contracts either (i) can be terminated by Seller without incurring any
Liability or (ii) are expressly unassignable. Seller shall notify Purchaser
promptly with respect to any assignable Hotel Contract that it is unable to
terminate without Liability.
3.    No Termination. Purchaser hereby notifies Seller that Purchaser is
electing not to terminate the Purchase Agreement pursuant to Section 4.02(b)
therein, and understands (i) it has no further right to terminate the Purchase
Agreement pursuant to Section 4.02(b) and (ii) the Earnest Money shall be
non-refundable except as otherwise specified in the Purchase Agreement.
4.    Ratification. Seller and Purchaser ratify and confirm the continued force
and effect of the Purchase Agreement, as modified by this Amendment. Seller and
Purchaser agree that all terms and provisions of the Purchase Agreement shall be
and remain in full force and effect as therein written, except as otherwise
expressly provided herein.
5.    Binding Effect. This Amendment shall be binding upon and inure to the
benefit of the Parties and their respective successors and assigns.
6.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which taken
together shall constitute one and the same Amendment.
7.    Effective Date. This Amendment shall be in full force and effect as a
binding obligation of the Parties from and after the Amendment Effective Date.
[signature page follows]

2









--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Amendment as of the day and
year first above written.


WS CINCINNATI, LLC,
a Delaware limited liability company


By: WSREF REIT, LLC, its Sole Member
By: /s/ Lawrence Settani 
Name: Lawrence Settani   
Title: Authorized Signatory   
WS COLLEGE STATION JV, LLC,
a Delaware limited liability company


By: WS College Station, LLC, its Manager
By: /s/ Lawrence Settani 
Name: Lawrence Settani   
Title: Authorized Signatory   
WS-CNO JV, LLC,
a Delaware limited liability company


By: WS-CNO, LLC, its Manager
By: /s/ Lawrence Settani 
Name: Lawrence Settani   
Title: Authorized Signatory   
WS-FNO, LLC,
a Delaware limited liability company


By: WSREF REIT, LLC, its Sole Member
By: /s/ Lawrence Settani 
Name: Lawrence Settani   
Title: Authorized Signatory   
WS SPHERICAL STONE, LLC,
a Delaware limited liability company


By: WSREF NRT, LLC, its Sole Member
By: /s/ Lawrence Settani 
Name: Lawrence Settani   
Title: Authorized Signatory   






Signature Page to the Second Amendment of the Agreement for Sale and Purchase





--------------------------------------------------------------------------------




PURCHASER:
AMERICAN REALTY CAPITAL
HOSPITALITY PORTFOLIO WSC, LLC,
a Delaware limited liability company


By:     /s/ Jonathan P. Mehlman
Name:    Jonathan P. Mehlman
Title: Chief Executive Officer and President    



Signature Page to the Second Amendment of the Agreement for Sale and Purchase





--------------------------------------------------------------------------------




EXHIBIT A
HOTEL CONTRACTS TO BE TERMINATED


(See Attached)

Exhibit A



